Wright, J.,
dissenting. I must respectfully dissent from the affir-
mance of appellant’s conviction for receiving stolen property in violation of R.C. 2913.51.
When she was charged on September 29, 1982, Officer Bundy was serving as a first-year police officer on the Youngstown, Ohio police force. During the late spring of 1982, appellant had been driving a 1981 Buick that she had received from Maurice Jones. The record indicates that she became suspicious that this automobile had been stolen and requested that Officer Daniel Hageman of the Youngstown Police Department run a computer check on the vehicle. According to Hageman this check verified that the car had been reported stolen. (Another officer testified that it had been stolen from RTR Transportation Corp., an automobile rental company operating out of Rochester, New York.) Hageman indicated that he passed this information on to Bundy in May 1982. Bundy flatly contradicted this testimony, indicating that Hageman’s check which was passed on to her was negative. Hageman’s testimony was absolutely critical to appellant’s conviction. The court of appeals affirmed Bundy’s conviction. However, finding its decision in conflict with the case of Dayton v. Turner (1984), 14 Ohio App. 3d 304, the court certified the record of the case to this court for review. Bundy now asserts one primary proposition of law: that the personnel file of Hageman was a public record and the trial court’s refusal to grant her access to the file or to consider it as possible evidence for the purposes of attacking Hageman’s credibility was prejudicial error.
Appellant subpoenaed Hageman’s personnel file in order to show that his trial testimony was tainted by prejudice. Defense counsel moved that he should be allowed to examine the file prior to cross-examination-. Counsel was apparently aware of Dayton v. Turner, supra, and the cases which culminated in our holding in State, ex rel. Dispatch Printing Co., v. Wells (1985), 18 Ohio St. 3d 382 (modified upon reconsideration Sept. 25, 1985). The trial court overruled this motion and refused to allow any examination of the file by anyone. The contents of that personnel file remain unknown to appellant, the trial judge, the court of appeals, and this court.
I feel strongly that the trial court’s refusal to review the files constituted an abuse of discretion which resulted in a deprivation of Bundy’s right under the Fourteenth Amendment of the United States Constitution to a fair trial. The court of appeals disagreed and stated that “[n]othing in the record indicates that appellant was prejudiced by the court’s refusal to permit the examination of Hageman’s personnel file.” I would observe that it is difficult if not impossible to show prejudice when one has been foreclosed from examining the document involved.
I believe that the approach to the admissibility of personnel files articulated in Turner, supra, is a well-reasoned one. Turner stands for the proposition that the trial court, when examining departmental records, should weigh the public interest in the confidentiality of the records against the right, if any, of the defendant for their use in putting on a *55defense. Turner reasons that the right to disclosure to the defendant, like the state’s interest in non-disclosure, is not absolute. The procedure outlined in Turner strikes a balance between governmental privilege and criminal due process. I would emphasize that in Turner the court was not dealing with a personnel file but rather with a document that was not even clearly a public record. Turner proposes that, once subpoenaed, the file should be turned over to the court for an in camera inspection. In my view this is the very least that should have occurred in this particular case.
Turner follows the rationale of United States v. Nixon (1974), 418 U.S. 683, 713, “that when the ground for asserting privilege as to subpoenaed materials sought for use in a criminal trial is based only on the generalized interest in confidentiality, it cannot prevail over the fundamental demands of due process of law in the fair administration of criminal justice.”
The trial judge’s refusal to even examine the personnel file of Hageman for relevancy and materiality undermines the law as it is articulated in Nixon and Turner. By refusing to examine the file, the court rendered it impossible to determine whether the personnel materials were relevant, easily procurable by other means, necessary to appellant’s defense, or indeed part of a “fishing expedition.” Furthermore, the trial judge’s actions directly contravene our recent pronouncement in State, ex rel. Dispatch Printing Co., v. Wells, supra, that personnel files are public records. Thus, I would accept appellant’s first proposition of law and grant her a new trial. I simply cannot accept the “rationale” that appellant has failed to demonstrate prejudice for the simple reason that the trial court absolutely foreclosed her from making such a demonstration. For these reasons, I feel that the judgment of the court of appeals should be reversed and the cause remanded to the trial court for a new trial.